Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 comprises a portion after the first period that appears unrelated to the rest of the claim. This appears to by a typographical error where a portion of another claim was accidentally left in place. 

Claim 2 recites “a cross-section, the second moment of area of which changes along a longitudinal axis, so that the profile of the maximum stresses is constant or substantially constant over at least part of the length of the at least one clamp”. There is a lack of antecedent basis for “the second moment of area”. 
Claim 10 contains a similar lack of basis for the second moment of area.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, 15, 16, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Born (US 2008/0101162).
With regard to claim 1 Born discloses a system (figure 1) for fixing a timepiece movement (2) to a watch case (16, 24) element (24), the system comprising: at least one clamp (32, 34), which is intended to come into contact firstly with the movement and secondly with the watch case element (figure 1), wherein the at least one clamp being is made of a superelastic alloy and/or of a shape memory alloy (paragraph 20).
 
With regard to claim 2 Born discloses the system according to claim 1, wherein the at least one clamp comprises a cross-section, the second moment of area of which changes along a longitudinal axis, so that the profile of the maximum stresses is constant or substantially constant over at least part of the length of the at least one clamp (figures 2a-2b; the clamp is made of a shape memory that changes its dimensions to effect a bending effect thus necessitating the claimed change, paragraph 20, abstract).

With regard to claim 3 Born discloses the system according claim 1, wherein the at least one clamp comprises an element (14, and/or 16, and/or central pivot) for fixing to the movement or to the watch case element (figure 1)

With regard to claim 6 Born discloses a timepiece unit ( comprising a system according claim 1 (title).

With regard to claim 7 Born discloses a timepiece, comprising a unit according to claim 6 (title).

With regard to claim 8 Born discloses the system according to claim 1, wherein the at least one clamp is made of a nickel titanium alloy (paragraph 20).

With regard to claim 9 Born discloses the system according to claim 8, wherein the nickel titanium alloy is Nitinol (paragraph 20).

With regard to claim 10 Born discloses the system according to claim 1, wherein the at least one clamp comprises a cross-section, the second moment of area of which changes along a longitudinal axis by change in the width and/or in the thickness (figures 2a-b; the clamp is made of a shape memory that changes its dimensions to effect a bending effect thus necessitating the claimed change, paragraph 20, abstract).

With regard to claim 11 Born discloses the system according to claim 3, wherein the element for fixing to the movement or to the watch case element is a screw passage hole (center pivot of 16, 19 figure 1). 

With regard to claim 12 Born discloses the timepiece unit according to claim 6, which is a timepiece movement (title).

With regard to claim 13 Born discloses the timepiece unit according to claim 6, which is a watch case element (title, figure 1).



With regard to claim 16 Born discloses the timepiece unit according to claim 15, which is a watch case element (title figure 1).

With regard to claim 18 Born discloses the system according to claim 2, wherein the at least one clamp comprises an element for fixing to the movement or to the watch case element (14, and/or 16, and/or central pivot – figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2008/0101162).
With regard to claim 4 (depends from claim 1) Born does not disclose the claimed: the thickness (e) of the at least one clamp is greater than or equal to 0.5 mm.  
Timepieces come in a very large variety of shapes and sizes from large tower clocks visible to an entire city, to very small wristwatches to fit on the wrist of small persons. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the thickness of the at least one clamp to be greater than or equal to .5mm. The reason for doing so would have been to size the clamp for use in an appropriate size for the many varied forms a timepiece can take. 

With regard to claim 5 (depends from claim 1) Born does not disclose the claimed: wherein the bent length (Lf) of the at least one clamp is less than or equal to 1.35 mm.  
Timepieces come in a very large variety of shapes and sizes from large tower clocks visible to an entire city, to very small wristwatches to fit on the wrist of small persons. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the bent length (Lf) of the at least one clamp is less than or equal to 1.35 mm.  The reason for doing so would have been to size the clamp for use in an appropriate size for the many varied forms a timepiece can take. 

With regard to claim 14 (depends from claim 7) Born does not disclose the claimed: wristwatch.
Wristwatches are timepieces which are worn about a wrist as per the name sake “wristwatch”. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Born’s timepiece as a wristwatch able to be worn about a wrist. The reason for doing so would have been to form a portable version of the timepiece capable of being worn on a wrist. 

With regard to claim 17 (depends from claim 15) Born does not disclose the claimed: wristwatch.
Wristwatches are timepieces which are worn about a wrist as per the name sake “wristwatch”. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Born’s timepiece as a wristwatch able to be worn about a wrist. The reason for doing so would have been to form a portable version of the timepiece capable of being worn on a wrist. 

With regard to claim 19 (depends from claim 2) Born does not disclose the claimed: the thickness (e) of the at least one clamp is greater than or equal to 0.5 mm.  


With regard to claim 20 (depends from claim 3) Born does not disclose the claimed: the thickness (e) of the at least one clamp is greater than or equal to 0.5 mm.  
Timepieces come in a very large variety of shapes and sizes from large tower clocks visible to an entire city, to very small wristwatches to fit on the wrist of small persons. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the thickness of the at least one clamp to be greater than or equal to .5mm. The reason for doing so would have been to size the clamp for use in an appropriate size for the many varied forms a timepiece can take. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4-23-21
/SEAN KAYES/Primary Examiner, Art Unit 2844